United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, FEDERAL
CORRECTIONAL INSTITUTION, Fort Dix, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1736
Issued: April 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On August 16, 2019 appellant, through counsel, filed a timely appeal from a March 20,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that on October 31, 2019 appellant timely field an appeal from a July 9, 2019 merit decision,
which denied expansion of appellant’s claim to include a left knee sprain and left knee quadriceps tear as a
consequence of the January 20, 2018 employment injury. That appeal, assigned Docket No. 20-0182, is currently
pending before the Board and is being adjudicated separately.

ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish total
disability from work for the period June 13 through August 17, 2018 causally related to his
accepted January 20, 2018 employment injury; (2) whether OWCP has met its burden of proof to
terminate appellant’s wage-loss compensation and medical benefits, effective August 18, 2018, as
he no longer had residuals or disability causally related to his accepted January 20, 2018
employment injury; and (3) whether appellant has met his burden of proof to establish continuing
residuals or disability causally related to his accepted January 20, 2018 employment injury on or
after August 18, 2018.
FACTUAL HISTORY
On January 22, 2018 appellant, then a 45-year-old correctional officer, filed a traumatic
injury claim (Form CA-1) alleging that on January 20, 2018 he severely strained his lower back as
a result of physically restraining an inmate that had attacked him while in the performance of duty.
On March 8, 2018 OWCP accepted his claim for lumbar strain and lumbar radiculopathy. It paid
appellant wage-loss compensation on the supplemental rolls from March 7 to June 12, 2018.
Appellant continued to receive medical treatment. In reports dated March 14 and April 16,
2018, Dr. George W. Young, a Board-certified physical medicine and rehabilitation and pain
medicine physician, recounted appellant’s continued complaints of low back, right lower extremity
radicular, and left knee pain. He provided examination findings and diagnosed lumbar
radiculopathy, low back with right lower extremity radicular pain, and left knee pain. Dr. Young
opined that appellant’s left knee injury was related to his work injury. He indicated that appellant
was totally disabled from employment.
On March 21, 2018 appellant began to undergo physical therapy treatment and submitted
treatment notes.
In an April 10, 2018 telephone memorandum (Form CA-110), appellant informed OWCP’s
claims examiner that he was sending evidence to support expanding his claim to include a left knee
condition.
Appellant submitted an April 16, 2018 letter by Dr. R. Robert Franks, an osteopathic
physician specializing in family medicine, who indicated that he was treating appellant for anterior
knee pain and partial thickness quad tendon tear. Dr. Franks explained that appellant was involved
in an altercation at work that “exacerbated his sciatica and caused appellant to fall onto his left
knee several times.”
In a May 2, 2018 narrative report, Dr. Young recounted that two days after the January 20,
2018 work incident, appellant had an episode of severe low back pain, which caused him to buckle
and fall down onto his left knee. He opined that appellant’s low back pain from the January 20,
2018 work injury, caused his knees to buckle and his left knee strain and quadriceps tear.
Dr. Young also reported that appellant would most likely be at maximum medical improvement
(MMI) by his follow-up visit in May and would be able to return to full duty. He completed a
work capacity evaluation (Form OWCP-5c), which indicated that appellant could work limited
duty with no exposure to the prison population.
2

In a May 16, 2018 examination report, Dr. Young indicated that he reevaluated appellant
for his complaints of continued low back pain. He reported lumbar physical examination findings
of mildly antalgic gait and functional range of motion. Dr. Young diagnosed low back pain. He
concluded that appellant had reached MMI and could return to full-duty work. Dr. Young noted
that he was releasing appellant from his medical care.
On June 26, 2018 appellant filed a claim for wage-loss compensation (Form CA-7) for total
disability for the period June 13 to 26, 2018. He filed additional Form CA-7 claims for
compensation for wage loss due to continuing total disability until August 21, 2018.
In a development letter dated July 16, 2018, OWCP informed appellant that it received his
claims for wage-loss compensation for the period June 13 through July 10, 2018. It advised him
that the evidence submitted was insufficient to establish his claim and requested that he submit
additional evidence to establish that he was unable to work modified duty during the period
claimed as a result of his January 20, 2018 employment injury. OWCP afforded appellant 30 days
to provide the requested information.
Appellant submitted a January 27, 2018 emergency department record, and January 29,
2018 examination report, which described the treatment that he had received following a motor
vehicle accident that occurred on January 24, 2018.
In a July 17, 2018 handwritten statement, appellant provided a timeline of events for
January 2018. He reported that on January 20, 2018 he sustained a lumbar sprain at work after an
altercation with an inmate. Appellant indicated that he sought medical treatment on January 21,
2018 and that on January 23, 2018 he fell down due to severe low back pain. He reported that on
January 24, 2018 he was involved in a motor vehicle accident, which injured his shoulder.
Appellant indicated that on January 28, 2018 he fell down again on his left knee.
By decision dated August 17, 2018, OWCP denied expansion of appellant’s claim to
include the additional conditions of left quadriceps knee tear and left knee strain. It determined
that his current left knee injury was a result of the intervening motor vehicle accident, and not the
accepted January 20, 2018 employment injury.
By separate decision dated August 17, 2018, OWCP denied appellant’s claim for wageloss compensation for the period June 13 to August 17, 2018. It found that the medical evidence
of record was insufficient to establish that he was disabled from work during the claimed period
due to his accepted lumbar injury. OWCP noted that Dr. Young had reported that appellant had
reached MMI and had released appellant to full-duty work in his May 16, 2018 examination note.
By a third decision dated August 17, 2018, OWCP terminated appellant’s wage-loss
compensation and medical benefits, effective August 18, 2018, finding that appellant had no
residuals or disability causally related to the January 20, 2018 work injury. It noted that Dr. Young
had opined in his May 16, 2018 report that appellant could return to full-duty work, and that he
was releasing appellant from his care.
On August 28, 2018 appellant, through counsel, requested a hearing before a representative
of OWCP’s Branch of Hearings and Review regarding all three August 17, 2018 decisions. The
hearing was held on January 14, 2019.

3

Appellant submitted additional reports by Dr. Franks dated February 14 to May 15, 2018.
Dr. Franks noted that appellant was seen for reevaluation of his left knee and ankle. He provided
examination findings regarding appellant’s left lower extremity and diagnosed left thigh strain,
left quadriceps tendon tear, and left anterior knee pain.
In a June 26, 2018 examination note, Dr. Franks noted left knee examination findings of
full range of motion and no medial or lateral joint line tenderness. Lachman’s, Steinmann’s, and
McMurray’s tests were negative. Dr. Franks diagnosed left thigh strain, partial thickness tear of
the quadriceps tendon, and left thigh strain. He indicated that appellant’s strength was good, but
that appellant would “need to be better for him to do his job.”
In an August 14, 2018 examination note, Dr. Franks indicated that appellant was making
progress in physical therapy and no longer had locking, catching, or buckling in his left knee.
Upon physical examination of appellant’s left knee, he observed crepitus with grind and inhibition.
Range of motion was full and muscle strength was 5/5. Dr. Franks diagnosed left thigh strain and
partial thickness tear of the left quadriceps tendon. He reported that he hoped appellant would be
back at work by the end of the month.
In a September 24, 2018 work status note, Dr. Franks indicated that appellant could work
light duty.
OWCP also received a January 24, 2019 addendum report from Dr. Young. He noted that
he reviewed additional medical records dated from January 21 to January 29, 2018, and pointed
out that appellant did not complain of left knee pain until January 29, 2018. Dr. Young explained
that there was still no “clear causality” that appellant’s knee pain was related to the motor vehicle
accident, since he was not complaining of knee pain when he first visited the emergency room
after the accident. He noted that appellant did not report his left knee pain to his medical provider
until after his low back pain caused his knee to buckle at work. Dr. Young opined that the left
knee pain secondary to his quadriceps injury was related to his work injury.
By decision dated March 20, 2019, OWCP’s hearing representative affirmed the
August 17, 2018 decision terminating appellant’s wage-loss compensation and medical benefits.
She found that Dr. Young’s May 16, 2018 report clearly established that appellant’s January 20,
2018 back injury had resolved. The hearing representative also affirmed the August 17, 2018
decision denying appellant’s wage-loss compensation claim for the period June 13 through
August 17, 2018. She noted that Dr. Young had released appellant to full duty work on May 16,
2018 and that there was no medical evidence in the record to establish that appellant was unable
to work during the claimed period due to his January 20, 2018 employment injury. Regarding
appellant’s claim for a consequential left knee condition, the hearing representative determined
that further medical development was necessary to determine whether appellant sustained a
consequential left knee injury as a result of his January 20, 2018 employment injury. She
instructed OWCP to refer the complete medical record, along with an updated SOAF, to DMA
Dr. Fellars for clarification on the issue of consequential injury.

4

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence.5 The term disability is defined as the incapacity, because of an employment injury, to
earn the wages the employee was receiving at the time of the injury.6 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury.7
Whether a particular injury causes an employee to become disabled from work, and the
duration of that disability, are medical issues that must be proven by a preponderance of the
reliable, probative, and substantial medical evidence.8 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work.9
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.10
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish total disability
from work for the period June 13 through August 17, 2018.
During his claimed period of disability, appellant received medical treatment from
Dr. Franks. In reports dated February 14 to August 14, 2018, Dr. Franks related that appellant was
seen for reevaluation of his left knee and ankle. He provided examination findings and diagnosed
left thigh strain, left quadriceps tendon tear, and left anterior knee pain. He reported that appellant
would “need to be better for him to do his job.” Dr. Franks indicated that he hoped appellant
would be back at work by the end of the month. However, he did not provide an opinion on
whether appellant was disabled from work due to the January 20, 2018 employment injury.11 In

4

Supra note 2.

5

See B.K., Docket No. 18-0386 (issued September 14, 2018); see also Amelia S. Jefferson, 57 ECAB 183 (2005);
Nathaniel Milton, 37 ECAB 712 (1986).
6
20 C.F.R. § 10.5(f); S.T., Docket No. 18-0412 (issued October 22, 2018); Cheryl L. Decavitch, 50 ECAB
397 (1999).
7

See D.G., Docket No. 18-0597 (issued October 3, 2018); Amelia S. Jefferson, supra note 5.

8

Amelia S. Jefferson, id.; William A. Archer, 55 ECAB 674 (2004).

9

Dean E. Pierce, 40 ECAB 1249 (1989).

10

See S.G., docket No. 18-1076 (issued April 11, 2019); William A. Archer, 55 ECAB 674 (2004); Fereidoon
Kharabi, 52 ECAB 291 (2001).
11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

5

addition, Dr. Franks did not identify the specific dates that appellant was disabled from work.12
Therefore, these reports are of no probative value on the issue of total disability.
Appellant also submitted a series of reports from Dr. Young dated March 14 to
May 16, 2018. In a May 16, 2018 examination note, Dr. Young noted examination findings and
diagnosed low back pain. He authorized appellant to return to full duty. The Board finds that
Dr. Young’s May 16, 2018 note did not establish total disability from work for the period June 13
to August 17, 2018. On the contrary, Dr. Young indicated that appellant was able to return to work
in full-duty capacity. The Board has held that medical evidence that negates causal relationship is
of no probative value.13 Thus, this evidence is insufficient to establish appellant’s claim.
As the medical evidence of record does not contain sufficient rationale to establish
disability during the claimed period, the Board finds that appellant has not met his burden of proof
to establish his claim.14
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim and pays compensation, it bears the burden of proof to justify
termination or modification of benefits.15 It may not terminate compensation without establishing
either that the disability has ceased or that it is no longer related to the employment.16 OWCP’s
burden of proof includes the necessity of furnishing rationalized medical opinion evidence based
on a proper factual and medical background.17
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.18 To terminate authorization for medical treatment,
OWCP must establish that the employee no longer has residuals of an employment-related
condition, which require further medical treatment.19

12

Supra note 10.

13
C.M., Docket No. 19-1211 (issued August 5, 2020); M.C., Docket No. 19-1074 (issued June 12, 2020);
T.W., Docket No. 19-0677 (issued August 16, 2019)..
14

The Board notes, however, that for a routine medical appointment, a maximum of four hours of compensation
for time lost to obtain medical treatment is usually allowed. See Federal (FECA) Procedure Manual, Part 2 -- Claims,
Compensation Claims, Chapter 2.901.19(c) (February 2013); see also K.A., Docket No. 19-0679 (issued April 6,
2020); William A. Archer, 55 ECAB 674 (2004).
15

A.D., Docket No. 18-0497 (issued July 25, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197
(2005); Paul L. Stewart, 54 ECAB 824 (2003).
16

A.G., Docket No. 18-0749 (issued November 7, 2018); see also I.J., 59 ECAB 408 (2008); Elsie L. Price, 54
ECAB 734 (2003).
17

R.R., Docket No. 19-0173 (issued May 2, 2019); T.P., 58 ECAB 524 (2007); Del K. Rykert, 40 ECAB 284 (1988).

18

L.W., Docket No. 18-1372 (issued February 27, 2019); Kathryn E. Demarsh, 56 ECAB 677 (2005).

19

R.P., Docket No. 17-1133 (issued January 18, 2018); A.P., Docket No. 08-1822 (issued August 5, 2009).

6

For conditions not accepted by OWCP as being employment related, it is the employee’s
burden to provide rationalized medical evidence sufficient to establish causal relationship, not
OWCP’s burden to disprove such relationship.20
ANALYSIS -- ISSUE 2
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective August 18, 2018, as he no longer had residuals or
disability causally related to his accepted January 20, 2018 employment injury.
In an August 17, 2018 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective August 18, 2018.21 It based its decision to terminate benefits on
the May 16, 2018 report of Dr. Young, appellant’s treating physician. Appellant began to receive
treatment from Dr. Young on February 14, 2018. He provided examination findings and
diagnosed lumbar radiculopathy, low back pain, and left knee pain. Dr. Young indicated that
appellant was totally disabled from work until April 1, 2018. In a May 16, 2018 examination
report, he reported lumbar physical examination findings of mildly antalgic gait and functional
range of motion. Dr. Young concluded that appellant had reached MMI and could return to fullduty work. He released appellant from care.
The Board finds Dr. Young’s opinion to be probative evidence that is sufficiently reliable
to justify OWCP’s termination of appellant’s wage-loss compensation and medical benefits for his
accepted January 20, 2018 employment injury. Dr. Young reported that appellant had reached
MMI for his accepted lumbar injury and released him from care. He also determined that appellant
was capable of resuming his full duties. Furthermore, appellant has not submitted medical
evidence supporting continuing disability or need for continued medical treatment.22 Accordingly,
the Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, as he had no ongoing disability or residuals due to his accepted
January 20, 2018 employment injury.23
LEGAL PRECEDENT -- ISSUE 3
As OWCP properly terminated appellant’s medical benefits, the burden shifts to him to
establish continuing disability or residuals, after that date, causally related to his accepted injury.24
To establish a causal relationship between the condition as well as any attendant disability claimed
and the employment injury, an employee must submit rationalized medical evidence based on a
20

G.A., Docket No. 09-2153 (issued June 10, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger, 51
ECAB 638 (2000).
21

If compensation has been paid on the daily rolls for less than one year a pre-termination notification is not
required. Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4(a)(3) (February
2013). Since OWCP paid appellant wage-loss compensation on the daily rolls for the period March 7 to June 12,
2018, which was less than one year, a pre-termination notification was not required.
22

See Z.D., Docket No. 19-0662 (issued December 5, 2019); C.M., Docket No. 13-2178 (issued March 6, 2014).

23

See J.J., Docket No. 18-1692 (issued July 16, 2019).

24

See S.M., Docket No. 18-0673 (issued January 25, 2019); Manuel Gill, 52 ECAB 282 (2001).

7

complete medical and factual background, supporting such a causal relationship.25 Causal
relationship is a medical issue and the medical evidence required to establish a causal relationship
is rationalized medical evidence.26
ANALYSIS -- ISSUE 3
The Board finds that appellant has not met his burden of proof to establish continuing
residuals or disability after August 18, 2018 causally related to his accepted January 20, 2018
employment injury.
Following the termination of his medical benefits, effective August 18, 2018, appellant
submitted reports dated February 14 to August 14, 2018 by Dr. Franks, who noted his treatment
of appellant for left thigh strain, left quadriceps tendon tear, and left anterior knee pain. In an
August 14, 2018 examination note, Dr. Franks related that he hoped that appellant could return to
work by the end of the month. He did not, however, address the relevant issue of whether appellant
had continued residuals of his work-related lumbar injury. This report, therefore, is of diminished
probative value and insufficient to establish appellant’s entitlement to continued wage-loss
compensation and medical benefits.27
Likewise, Dr. Young in his January 24, 2019 addendum report, also did not opine on
whether appellant still had residuals of his January 20, 2018 lumbar injury. His opinion, therefore,
is of limited probative value to establish continuing disability or residuals on or after
August 18, 2018.28
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish total disability
from work for the period June 13 through August 17, 2018. The Board also finds that OWCP has
met its burden of proof to terminate appellant’s wage-loss compensation and medical benefits,
effective August 18, 2018, as he no longer had residuals or disability causally related to his
accepted January 20, 2018 employment injury. The Board further finds that appellant has not met
his burden of proof to establish continuing residuals or disability on or after August 18, 2018
causally related to his accepted January 20, 2018 employment injury.

25

C.L., Docket No. 18-1379 (issued February 3, 2019); T.M., Docket No. 08-0975 (issued February 6, 2009).

26
See C.S., Docket No. 18-0952 (issued October 23, 2018); Paul Foster, 56 ECAB 208 (2004); Jacqueline M.
Nixon-Steward, 52 ECAB 140 (2000).
27

See R.R., Docket No. 19-0173 (issued May 2, 2019); O.W., Docket No. 17-1881 (issued May 1, 2018).

28

C.B., Docket No. 18-0040 (issued May 7, 2019).

8

ORDER
IT IS HEREBY ORDERED THAT the March 20, 2019 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 23, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

9

